DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the slot in correspondence of the rack where the slot of the strip slidingly houses the canal shaped structure must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11,2,13-14,16-17, 19, 22, 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becken US 6971686 (hereinafter referred to as Becken) and further in view of Alvarez EP 1013862 (hereinafter referred to as Alvarez, Applicant-provided IDS reference). 

Regarding claim 11, Becken teaches metalware, comprising: 
a strip (141) suitable for being mounted in a fixed manner on a strut (edge) of a door (fig1); 
a rod (120+122) mounted in a sliding manner (fig7b) with respect to the strip, wherein the rod features an outer surface (annotated figure) facing the strip, an inner surface (annotated figure), opposed to the outer surface, and a thickness s (see fig7b) spacing the outer surface from the inner surface, 
locking members (191,112) of the door mounted on the rod; 
a rack (126) having a pitch surface p1 (see fig7b) and mounted on the rod; 

wherein the pitch surface p1 of the rack is spaced, with respect to the inner surface of the rod, towards the strip beyond (fig7b) the half thickness s of the rod, and wherein the rod comprises a through aperture (between 120+122) wherein the rack is placed. (Becken fig1-7b)
Becken does not teach the window or the through aperture inside which a canal-shaped structure is inserted and wherein the rack is placed in the canal-shaped structure.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the metalware of Becken on a window since the placement of the metalware is considered intended use and the metalware would remain functionally equivalent regardless of its placement. 
Alvarez teaches metalware with a rod (7) comprising a through aperture (break between the upper and lower 7 in figure 4, which is through the sides of 7, therefore considered a through aperture) inside which a canal shaped structure  (12) is inserted (fig4) and wherein the rack (15) is placed in the canal-shaped structure. 
It would have been obvious to one of ordinary skill in the art the time the invention was effectively filed to provide the metalware of Becken with the addition of the canal-shaped structure of Alvarez in order to provide a housing for said rack to prevent external damage of the rack. 


Regarding claim 2, Becken in view of Alvarez teaches the metalware according to claim 11, wherein the strip comprises a slot (slot through which 112 protrudes) in correspondence (NOTE: The definition for 

Regarding claim 13, Becken in view of Alvarez teaches the metalware according to claim 11 wherein the rack (Becken) is made as a separate piece and applied onto the canal-shaped structure (Alvarez). (Becken fig1-7b, Alvarez fig4)

Regarding claim 14, Becken in view of Alvarez teaches the metalware according to claim 2 wherein the rack (Becken) is made as a separate piece and applied onto the canal-shaped structure(Alvarez). (Becken fig1-7b, Alvarez fig4)

Regarding claim 16, Becken in view of Alvarez teaches the metalware according to claim 11, wherein the pitch surface p1 of the rack is spaced, with respect to the inner surface of the rod, beyond the outer surface of the rod. (Becken, fig7b) 

Regarding claim 17, Becken in view of Alvarez teaches the metalware according to claim 2, wherein the pitch surface p1 of the rack is spaced, with respect to the inner surface of the rod, beyond the outer surface of the rod. (Becken, fig7b)

Regarding claim 19, Becken in view of Alvarez teaches the metalware according to claim 11, wherein the locking members comprise at least one locking pin (Becken 112) and at least one latch (Becken 191). (Becken fig1-7b)



Regarding claim 22, Becken in view of Alvarez teaches the metalware according to claim 11, further comprising a window (fully capable as this is considered intended use) including a fixed frame (frame surrounding door of Becken, fig. 1) and a frame (30) movable between a complete opening position (not explicitly labeled) and a complete closure position (fig1), wherein the metalware is mounted to a strut (edge of frame) on the movable frame. (Becken fig1-7b)

Regarding claim 24, Becken in view of Alvarez teaches the metalware according to claim 23 further comprising a handle (Becken 32) suitable for imposing to the pinion a rotation around the axis X (Becken fig7b).

Regarding claim 25, Becken teaches a door, comprising: 
metalware including; 
a) a strip (141) suitable for being mounted in a fixed manner on a strut (edge) of a door (fig1); 
b) a rod (120+122) mounted in a sliding manner (fig7b) with respect to the strip, wherein the rod features an outer surface (annotated figure) facing the strip, an inner surface (annotated figure), opposed to the outer surface, and a thickness s (see fig7b) spacing the outer surface from the inner surface, 
c) locking members (191, 112) of the window mounted on the rod, 
d) a rack (126) having a pitch surface p1 (see fig7b) and mounted on the rod,
e) a pinion (127+128) having a pitch surface p2 (see fig7b) and mounted on the strip in such a manner that the pinion can rotate around an axis X (at 129), the pinion engages the rack, 
f) wherein the pitch surface p1 of the rack is spaced, with respect to the inner surface of the rod, towards the strip beyond (fig7b) the half thickness s of the rod, and wherein the rod comprises a through aperture (between 120+122) wherein the rack is placed, and
a fixed frame (frame surrounding door of Becken, fig. 1) and a frame (30) movable between a complete opening position (not explicitly labeled) and a complete closure position (fig1), wherein the metalware is mounted to a strut (edge of frame) on the movable frame.
Becken does not teach the window or the through aperture inside which a canal-shaped structure is inserted and wherein the rack is placed in the canal-shaped structure.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the metalware of Becken on a window since the placement of the metalware is considered intended use and the metalware would remain functionally equivalent regardless of its placement. 
Alvarez teaches metalware with a rod (7) comprising a through aperture (break between the upper and lower 7 in figure 4, considered a through aperture) inside which a canal shaped structure  (12) is inserted (fig4) and wherein the rack (15) is placed in the canal-shaped structure. 
It would have been obvious to one of ordinary skill in the art the time the invention was effectively filed to provide the metalware of Becken with the addition of the canal-shaped structure of Alvarez in order to provide a housing for said rack to prevent external damage of the rack when in use. 

Regarding claim 26, Becken and further in view of Alvarez further teach the window according to claim 25, further comprising at least one locking pin (Becken 112), at least one latch (Becken 191) and at least one hole seat (Becken not labeled, receives 191) disposed on the fixed frame wherein when the 

Regarding claim 27, Becken and further in view of Alvarez further teach the window according to claim 25, wherein the metalware further comprises at least one locking pin (Becken 112), wherein, when the movable frame is in the complete closure position, the strut matches a matching structure (structure on other door, Becken, fig1) , and wherein the matching structure comprises at least one U-shaped seat (Becken, not explicitly labeled, receives 112) suitable for receiving the locking pin of the metalware. (Becken fig1-7b)

Regarding claim 28, Becken further in view of Alvarez further teaches the window according to claim 25, wherein the metalware further comprises at least one latch (Becken 191), wherein, when the movable frame is in the complete closure position, the strut matches (defined as corresponds to according to Oxford Languages) the fixed frame, and wherein the fixed frame comprises at least one hole seat (Becken, not explicitly labeled, receives 191) suitable for receiving the latch of the metalware. (Becken fig1-7b)

Regarding claim 29, Becken further in view of Alvarez further teaches the window according to claim 25, wherein the metalware further comprises at least one locking pin (Becken 112) and at least one latch (Becken 191), wherein: when the movable frame is in the complete closure position, the strut matches a matching structure (on the opposing door, Becken fig1), and wherein the matching structure comprises at least one U- shaped seat (not explicitly labeled, receives 112) suitable for receiving the locking pin of the metalware; and when the movable frame is in the complete closure position, the strut matches (defined as corresponds to according to Oxford Languages) the fixed frame, and wherein the fixed frame 

Annotated Figure


    PNG
    media_image1.png
    816
    724
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 12 and 15, 18,20-21,23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 12 and 15, references of record do not teach the canal-shaped structure is slidingly housed in a slot of the strip. This limitation is interpreted that the canal within the strip. The strip of Becken is located outside of the rod where the canal is placed, therefore it is impossible to slide the canal, in the combined device of Becken & Alvarez, in the strip itself. Examiner can find no reason to combine or modify references of record to teach all of claim 11 and claim 12/15 limitations without the use of impermissible hindsight. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to metalware.
Related but not relied upon art : US 20060150516, US 5542720, US 5373716, EP 0501803, US 4973091, GB 2148377. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675